DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-15, 19-28, 32-41 & 44-50 are presented for examination.
3.	Claims 16-18, 29-31, 42-43 & 51-53 are withdrawn.

Election/Restriction
4.	Claims 16-18, 29-31, 42-43 & 51-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/22.

Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 05/05/21 have being considered by the examiner and made of record in the application file. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
7.	The drawings filed on 10/08/20 are accepted by the examiner.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 1-2, 11, 32-33 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter referred as Kim) U.S. Patent Application Publication No. 2019/0181941 A1, in view of AsusTek et al. (hereinafter referred as AsusTek) NPL Document, “Enhancement on multiple panel transmission” Prague, CZ, August 26th-30th 2019.
Regarding claims 1 & 32: Kim discloses an apparatus for wireless communication at a user equipment (UE) (See FIG. 5; Terminal 520), comprising: 
a processor (See FIG. 3A & Para. 0108-0109; Controller 331), 
memory (See FIG. 3A & Para. 0108-0109; Storage 320) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a first default beam for receiving downlink transmissions from a first transmission-reception point (See FIG. 5 & Para. 0137 & 0141; the base station communicates with the terminal 520 by using the beam3 533 of the first TRP. The terminal 520 communicates with the base station 510 by using the beam0 550. and  A beam pair which primarily operates between the base station 510 and the terminal 520 is referred to as a primary beam pair PB") and a second default beam for receiving downlink transmissions from a second transmission-reception point (See FIG.5, Para. 0143 & 0162; terminal beam 552, receiving from TRP2 and as shown in FIG. 5, since a secondary beam pair (e.g., the beam0 540 of the second TRP 512 and the beam2 552 of the terminal 520) is configured in : addition to a primary beam pair (e.g., the beam3 533 of the first TRP 511 and the beam0 550 of the terminal 520).  The base station may : transmit a data signal to the terminal by using each of the primary beam and the secondary beam as a DL transmission beam); 
determine that the first default beam and the second default beam are incapable of concurrent reception at the UE (See Para. 0139 & 0143; in order to establish a new path, the base station 510 or the terminal 520 may use a recovery procedure. For example, the base station 510 or the terminal 520 may attempt to recover a : connection state’, thus in order to find a new beam from TRP1 a beam recovery procedure would imply a beam report indicating that the primary beam has failed and that the UE is not able to receive the beams concurrently any more); 
select, responsive to the determining and based at least in part on a predetermined prioritization rule, one of the first and second default beams (See Para. 0141-0143; the terminal 520 maintains a connection state with respect to the base station 510. The terminal 520 maintains the connection with the base station by using at least one of the beam@ 550 and the beam2 552 respectively. When in a communication disabled state, the terminal 520 maintains a connection state with the base station 510 by rapidly switching to a beam pair for which communication is enabled, i.e., the secondary beam pair.", the rapidly switching to the secondary beam pair corresponding to a selection of the second default beam, the prioritization rule being implicitly the beam having a proper reception).
Kim does not explicitly discloses receive downlink communications from the transmission-reception point associated with the selected default beam. 
However, AsusTek from the same field of endeavor discloses receive downlink communications from the transmission-reception point associated with the selected default beam (See Section 2.2; Determined default beams respectively correspond to receiving beam for CORESETs associated with different TRP). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive downlink communications from the transmission-reception point associated with the selected default beam as taught by AsusTek in the system of Kim, would have yield predictable results of interoperability and compatibility between the telecommunication (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 2 & 33: The combination of Kim and AsusTek disclose an apparatus/a method.
Furthermore, AsusTek discloses an apparatus/a method, wherein the instructions are further executable by the processor to cause the apparatus to: determine that the first transmission-reception point is associated with a first control resource set group and the second transmission-reception point is associated with a second control resource set group, wherein the first control resource set group is associated with the first default beam and the second control resource set group is associated with the second default beam, and wherein the predetermined prioritization rule indicates which of the first control resource set group or the second control resource set group has a higher priority (See Pages 2-3; an association between CORESETs and TRPs and the usage of both default beams).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include determine that the first transmission-reception point is associated with a first control resource set group and the second transmission-reception point is associated with a second control resource set group, wherein the first control resource set group is associated with the first default beam and the second control resource set group is associated with the second default beam, and wherein the predetermined prioritization rule indicates which of the first control resource set group or the second control resource set group has a higher priority as taught by AsusTek in the system of Kim, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claims 11 & 38: The combination of Kim and AsusTek disclose an apparatus.
Furthermore, Kim discloses an apparatus, wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to a serving base station, an incompatible beam report that indicates beams that are not able to be concurrently received at the UE (See Para. 0225; beam reporting).

10.	Claims 12-15, 25, 28, 39-41, 48 & 50 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al. (hereinafter referred as ZTE) NPL Document, “Additional considerations on beam management for multi-TRP” Taipei, 21st -25th January, 2019, in view of Kim et al. (hereinafter referred as Kim) U.S. Patent Application Publication No. 2019/0181941 A1.
Regarding claims 12 & 39: ZTE discloses an  apparatus/a method for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
 identify a mapping between one or more control resource sets and one or more default beams for each of a first transmission-reception point and a second transmission-reception point, wherein the mapping indicates one or more default beams for the second transmission-reception point that allow for concurrent reception of downlink communications from two or more transmission-reception points (See Page 3, proposal 3:".. The QCL assumption of each PDSCH should be inferred from the lowest CORESET-ID within the : CORESET group when the offset between the DL DCI and the PDSCH is less : than the threshold.", whereby the default beam corresponds to the QCL assumption of each PDSCH to be used when the offset between the DL DCI : and the PDSCH is less than the threshold, and the mapping corresponds to the : inferred lowest CORESET-ID within the CORESET group, for each TRP, : whereby the concurrent reception of DL communication is implied by fig.4 and page 3, chapter 2.3 “…in this case, two independent POCCHs are supported : and each PDOCCH schedules one PDSCH."); 
determine a first default beam for the first transmission-reception point; select a second default beam for the second transmission-reception point based at least in part on the mapping (See Fig.4, and page 3, proposal 3, whereby for the case that the independent POCCH DCIs are simultaneous, and the offset between the DL DCI and the PDSCH is less than the threshold for both TRPs, : the first default beam is used for the first TRP and the second default beam is used for the second TRP); and 
receive concurrent downlink communications from the first transmission-reception point using the first default beam and from the second transmission-reception point using the second default beam (See Fig.4, and page 3; the first default beam is used for the first TRP and the second default beam is used for the second TRP).
ZTE does not explicitly discloses a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
However, Kim from the same field of endeavor discloses a user equipment (UE) (See FIG. 5; Terminal 520), comprising: 
a processor (See FIG. 3A & Para. 0108-0109; Controller 331), 
memory (See FIG. 3A & Para. 0108-0109; Storage 320) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
(See Para. 0141-0143; the terminal 520 maintains a connection state with respect to the base station 510. The terminal 520 maintains the connection with the base station by using at least one of the beam@ 550 and the beam2 552 respectively. When in a communication disabled state, the terminal 520 maintains a connection state with the base station 510 by rapidly switching to a beam pair for which communication is enabled, i.e., the secondary beam pair).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to as taught by Kim in the system of ZTE for operating a secondary beam to compensate for a communication disabled state of a primary beam in a wireless communication system (See Kim; Para. 0008; lines 1-2).
Regarding claims 13 & 40: The combination of ZTE and Kim disclose an apparatus.
Furthermore, ZTE discloses an apparatus, wherein: the mapping indicates a first subset of control resource sets for the first transmission-reception point and a second subset of control resource sets for the second transmission-reception point, each control resource set having an associated default beam and wherein the first subset of control resource sets and the second subset of control resource sets are non-overlapping; and the first default beam is determined based at least in part on the first subset of control resource sets and the second default beam is determined based at least in part on the second subset of control resource sets (See page 3, chapter 2.3 ".. Therefore, two CORESET : groups should be set and each group is corresponding to one TRP : respectively." and "Proposal 3: The configured CORESETs should be divided to : two CORESET groups, and the association between the two CORESET groups : and the two PDSCH should be set up.", whereby the two CORESET groups : correspond to the first and second set of CORESETs which are implicitly non- : overlapping).
Regarding claim 14: The combination of ZTE and Kim disclose an apparatus.
Furthermore, ZTE discloses an apparatus, wherein: any default beam associated with the first subset of control resource sets can be concurrently received at the UE with any default beam associated with the second subset of control resource sets (See Page 3, chapter 2.3 ".. Therefore, two CORESET : groups should be set and each group is corresponding to one TRP : respectively." and "Proposal 3: The configured CORESETs should be divided to : two CORESET groups, and the association between the two CORESET groups : and the two PDSCH should be set up.", whereby the two CORESET groups : correspond to the first and second set of CORESETs which are implicitly non- : overlapping).
Regarding claims 15 & 41: The combination of ZTE and Kim disclose an apparatus.
Furthermore, ZTE discloses an apparatus, wherein the first default beam for the first transmission-reception point is determined based on a control resource sets of a downlink control channel reception at the UE, and the second default beam is mapped to the first default beam, and wherein the mapping provides that the second default beam does not correspond to any configured control resource set of the first transmission-reception point (See FIG. 1 & Page 2; "One : solution is to allow the configuration of two TCI states for the CORESET. Then : the two TCI states are used for the two DMRS groups of PDSCH respectively if : the offset between the DL DCI and the PDSCH is less than the threshold",  whereby the first default beam corresponds to the first TCI linked to the first TRP, the second default beam corresponds to the second TCI linked to the second TRP, which is mapped to the first default beam as both are configured for the same CORESET, however the second default beam does not : correspond to a beam of the CORESET of the first TRP, as it corresponds to : the second TRP).
Regarding claims 25 & 48: ZTE discloses an  apparatus/a method for wireless communication at a base station (See FIG. 4 & Page 3; TRP1 and TRP2 implicitly belonging to a gNB in a multi-TRP environment), comprising: 
identify a mapping between one or more control resource sets and one or more default beams for each of a first transmission-reception point and a second transmission-reception point, wherein the mapping indicates one or more default beams for the second transmission-reception point that allow for concurrent reception of downlink communications from two or more transmission-reception points at a UE (See Page 3, proposal 3:  The QCL assumption of each PDSCH should be inferred from the lowest CORESET-ID within the CORESET group when the offset between the DL DCI and the PDSCH is less than the threshold., whereby the default beam corresponds to the QCL assumption of each PDSCH to be used when the offset between the DL DCI and the PDSCH is less than the threshold, and the mapping corresponds to the inferred lowest CORESET-ID within the CORESET group, for each TRP, whereby the concurrent reception of DL communication is implied by fig.4 and page 3, chapter 2.3 "../n this case, two independent POCCHs are supported and each PDCCH schedules one PDSCH."); 
determine a first default beam for the first transmission-reception point; select a second default beam for the second transmission-reception point based at least in part on the mapping (See Fig.4, and Page 3, proposal 3, whereby for the case that the independent PDCCH DCs are simultaneous, and the offset between the DL DCI and the PDSCH is less than the threshold for both TRPs, the first default beam is used for the first TRP and the second default beam is used for the second TRP); and 
schedule, responsive to the determining and selecting, the first transmission-reception point to transmit a first downlink communication using the first default beam and the second transmission-reception point to transmit a second downlink communication using a second beam that is different than the second default beam, wherein the scheduling is for concurrent reception of both the first downlink communication and the second downlink communication at the UE (See Fig.4, and Page 3, proposal 3, whereby for the case that the independent PDCCH DCs are simultaneous, and the offset between the DL DCI and the PDSCH is less than the threshold for both TRPs, the first default beam is used for the first TRP and the second default beam is used for the second TRP).
ZTE does not explicitly discloses a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
However, Kim from the same field of endeavor discloses a base station (See FIG. 2A & Para. 0092; a base station) comprising a processor (See FIG. 2A & Para. 0092; a base station includes a controller 240), memory (See FIG. 2A & Para. 0092; a base station includes a storage 230) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
select a second default beam for the second transmission-reception point based at least in part on the mapping (See Para. 0141-0143; the terminal 520 maintains a connection state with respect to the base station 510. The terminal 520 maintains the connection with the base station by using at least one of the beam@ 550 and the beam2 552 respectively. When in a communication disabled state, the terminal 520 maintains a connection state with the base station 510 by rapidly switching to a beam pair for which communication is enabled, i.e., the secondary beam pair).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to as taught by Kim in the system of ZTE for operating a secondary beam to compensate for a communication disabled state of a primary beam in a wireless communication system (See Kim; Para. 0008; lines 1-2).
Regarding claims 28 & 50: The combination of ZTE and Kim disclose an apparatus.
Furthermore, ZTE discloses an apparatus, wherein the first default beam for the first transmission-reception point is determined based on a control resource set of a downlink control channel reception at the UE, and the second default beam is mapped to the first default beam (See Page 3, proposal 3:  The QCL assumption of each PDSCH should be inferred from the lowest CORESET-ID within the CORESET group when the offset between the DL DCI and the PDSCH is less than the threshold., whereby the default beam corresponds to the QCL assumption of each PDSCH to be used when the offset between the DL DCI and the PDSCH is less than the threshold, and the mapping corresponds to the inferred lowest CORESET-ID within the CORESET group, for each TRP, whereby the concurrent reception of DL communication is implied by fig.4 and page 3).

11.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of AsusTek, further LG Electronics et al. (hereinafter referred as LG) NPL Document, “Enhancement on multi-TRP/panel transmission ” Chongging, China, October 14th -20th, 2019 (as disclosed in the IDS).
Regarding claim 10: The combination of Kim and AsusTek disclose all the limitations of the claimed invention with an exception of wherein the one or more parameters include a value of a control resource set identification associated with each of the first transmission-reception point and the second transmission-reception point, and wherein a lowest valued control resource set identification has a highest priority and the associated default transmission beam is selected for communications with the associated transmission-reception point.
However, LG from the same field of endeavor discloses wherein the one or more parameters include a value of a control resource set identification associated with each of the first transmission-reception point and the second transmission-reception point, and wherein a lowest valued control resource set identification has a highest priority and the associated default transmission beam is selected for communications with the associated transmission-reception point (See Page 17; in case of multiple . TRPs "if PDCCH to PDSCH time offset of TRP 1 is less than the threshold, UE can still use QCL D of the lowest ID CORESET to buffer PDSCH since TRAP 1 : (i.e. primary TRP) can use the lowest ID CORESET. However, if POCCH to PDSCH time offset of TRP 2 is less than the threshold, QCL D of the lowest ID CORESET, which is configured to receive signal from TRP 1, cannot be used to buffer PDSCH of THP 2..Therefore, UE can ignore DCI of TRP 2 when the DCI : to PDSCH time offset is less than the threshold).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the one or more parameters include a value of a control resource set identification associated with each of the first transmission-reception point and the second transmission-reception point, and wherein a lowest valued control resource set identification has a highest priority and the associated default transmission beam is selected for (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).


Allowable Subject Matter
12.	Claims 3-9, 26-27, 34-37 & 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	Claims 19-24 & 44-47 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
14.	Amended claims 19 & 44 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
In claims 19 & 44: “schedule, responsive to the determining and based at least in part on a predetermined prioritization rule, the first transmission-reception point to transmit the first downlink communication using the first default beam and the second transmission-reception point to transmit the second downlink communication using a second beam” in combination with other limitations recited as specified in claims 19 & 44.
15.	In claims 19 & 44: Note that the first prior art ZTE, NPL Document, “Additional considerations on beam management for multi-TRP” Taipei, 21st -25th January, 2019 (as disclosed in the IDS) discloses an apparatus for wireless communication at a base station (See Page 3, fig.4, TRP1 : and TRP2 implicitly belonging to a gNB in a multi-TRP environment), comprising: 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
identify a first default beam for transmitting a first downlink communication from a first transmission-reception point to a UE and a second default beam for transmitting a second downlink communication from a second transmission-reception point to the UE (See Page 3, proposal 3: The QCL assumption of each PDSCH should be inferred from the lowest CORESET-ID within the CORESET group when the offset between the DL DCI and the PDSCH is less than the threshold.", whereby the default beam corresponds to : the QCL assumption of each PDSCH to be used when the offset between the DL DCI and the PDSCH is less than the threshold); 
wherein the scheduling is for concurrent reception of both the first downlink communication and the second downlink communication at the UE (See FIG. 4 & Page 3; the concurrent reception of DL communication is implied in this case, two independent PDCCHs are supported and each PDCCH schedules one PDSCH).
Note that the second prior art Kim, (2019/0181941 A1) discloses determine that the first default beam and the second default beam are incapable of concurrent reception at the UE (See Para. 0139 & 0143; in order to establish a new path, the base station 510 or the terminal 520 may use a recovery procedure. For example, the base station 510 or the terminal 520 may attempt to recover a : connection state’, thus in order to find a new beam from TRP1 a beam recovery procedure would imply a beam report indicating that the primary beam has failed and that the UE is not able to receive the beams concurrently any more);
Note that the third prior art OPPO, NPL Document, “Enhancement on multi-TRP and multi-panel transmission” (as disclosed in the IDS) schedule the first transmission-reception point to transmit the first downlink communication using the first default beam and the second transmission-reception point to transmit the second downlink communication using a second beam that is different than the second default beam (See Page 5; proposal 6-7; For a UE with single panel, it can only detect the PDSCHs with : single Rx beam/QCL type-D assumption. Then which QCL type-D assumption : should be used needs to be specified for the UE. Similar to the discussion in : simultaneous transmission/reception topic in Rel-15, a priority can be defined for the simultaneously scheduled PDSCHs. The UE can adopt the TCI state and : QCL type-D assumption of the POSCH with higher priority lo ensure the performance of high priority POSCH, e.g. with URLLC data, The priority can be : defined based on the scheduling information of the PDSCHs, e.g. scheduling : time, DCI format, carried information).
16.	Dependent claims 20-24 & 45-47 are allowed by virtue of their dependency on allowed claims 19 & 44 respectively.
17.	Thus, neither ZTE, Kim nor OPPO, individually or in combination disclose or render obvious the above italic limitations as claim in claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

A.	Park et al. 2018/0368133 A1 (Title: Method and apparatus for an uplink transmission based on a characteristic of physical resources) (See FIG. Abstract & Para. 0064, 0071 & 0081).
B.	Zeng et al. 2018/0278402 A1 (Title: Modular control channel formats for uplink control information in a cellular communication system) (See abstract & Para. 0004 & 0026).
C.	Agarwal et al. 2010/0315949 A1 (Title: Dynamic bandwidth resource allocation for satellite downlinks) (See abstract & Para. 0089, 0094 & 0130).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469